In an action, inter alia, to recover damages for wrongful death, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated May 10, 2005, as granted that branch of the plaintiffs motion which was to compel disclosure of item Nos. 1, 4, and 6, and stated portions of item No. 2 of the notice of discovery dated July 28, 2003, and item Nos. 1, 2, 5, and 9 of the notice of discovery dated December 3, 2004.
Ordered that the order is modified, on the law and as a matter of discretion, by (1) deleting the provision thereof granting that branch of the motion which was to compel disclosure of item No. 1 of the notice dated July 28, 2003, and substituting therefor a provision denying that branch of the motion, and (2) *482deleting the provision thereof granting that branch of the motion which was to direct the defendants to provide, in response to item No. 2 of the notice dated July 28, 2003, repair and service records of the bus up to the time of the repairs made to the bus as a result of the subject accident, and substituting therefor a provision granting that branch of the plaintiffs’ motion only to the extent of directing the defendants to provide, in response to item No. 2, repair and service records of the bus up to the time of the accident; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.